Case 7:20-cv-10121-NSR Document 37 Filed 04/12/21 Page 1of1

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
x ELECTRONICALLY FILED
: DOC #:
UNITED STATES OF AMERICA, : DATE FILED: 4/12/2021
Plaintiff, 20-cv-10121 (NSR)
-against- : ORDER GRANTING
MOTION FOR
VILLAGE OF AIRMONT, ; LEAVE TO WITHDRAW
AS COUNSEL
Defendant. :
x

 

NELSON S. ROMAN, United States District Judge:

Upon a review of the moving papers it is hereby ordered that pursuant to Local Civil Rule
1.4, Alexander J. Eleftherakis’ Motion for Leave to Withdraw as Counsel for Defendant is
hereby granted. The Court notes that Defendant continues to be represented by Brian Sokoloff

and Leo Dorfman who have been counsel of record since making appearances in this litigation

on December 16, 2020 and December 18, 20210, respectively. (ECF Nos. 8 & 9.)

Dated: April 12, 2021
White Plains, New York

SO ORDERED:

 

NELSON S. ROMAN

United States District Judge
